DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on 9 November 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-19 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 29 November 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 20 October 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  A copy of non-patent literature publication titled “Single molecule measurements within individual membrane-bound ion channels using a polymer-based bilayer lipid membrane chip”, HROMADA et al. is not provided. It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 11 (p. 2, ln. 22, 30, p. 2, ln. 6, 9); 61 and 62 (p. 4, ln. 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 45 of Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “90” has been used to designate both pipette of Fig. 7 (p. 23, ln. 29) and device of Fig. 9 (p. 25, ln. 8); reference character “37” has been used to designate both sensing chamber (see p. 9, 13-16, 19-21, 23) and sensor (p. 14, ln. 27); and reference character “235” has been used to designate both sensor (see p. 25, 29, 33-34) and sensing chamber (see p. 27, ln. 22).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "the inlet portion" and “the outlet portion” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 4 and 6-7, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For examination purposes, features introduced by the above phrase will be interpreted as merely exemplary of the remainder of the claim, and therefore not required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bau (US 2010/0035349 A1).
Regarding claim 1, Bau teaches a microfluidic device for analyzing a test liquid (abstract, par. 3) comprising: 
a bridgeable barrier (e.g., see pillars separating the chamber and the conduits of Fig. 13);
an upstream portion (e.g., storage chamber of Fig. 13), positioned upstream from the bridgeable barrier (e.g., pillar before liquid conduit of Fig. 13), said upstream portion comprising an inlet channel and an outlet channel (e.g., inlet and outlet channels of storage chamber of Fig. 13), and being fillable with a liquid between the inlet channel and the outlet channel (e.g., capable of being filled with liquid reagent, Fig. 13);
a downstream portion, positioned downstream from the bridgeable barrier, for receiving liquid from the outlet channel of the upstream portion (e.g., liquid conduit and liquid outlet of Fig. 13); 
a removably attachable seal, configured to enclose the upstream portion and, when a liquid is provided in the upstream portion, inhibit flow of the liquid before removal of the seal, and after removal of the seal, permit liquid to pass the barrier from the upstream portion to the downstream portion (removable sealing layer, par. 34; the tape or other sealing layer may be peeled away so as to allow the channels in the connector-capping layer to place various components or elements in fluid communication with one another. In this way, the tape or sealing layer can be used to prevent mixing (or, in some embodiments, other fluid communication), par. 41; e.g., see Al foil and tape of Fig. 13).
Although Bau does not specifically teach the upstream portion for housing a sensor provided in a sensing chamber and for receiving a test liquid to be analyzed, this limitation is considered a functional limitation that does not require additional structural limitations to the claimed device. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Bau teaches the upstream portion as required and therefore the device of Bau is considered capable of performing the recited functional limitation.
Regarding claim 2, Bau teaches a bridge is provided adjacent to the barrier, and after removal of the seal, the bridge facilitates liquid to flow from the upstream portion to the downstream portion via or over the barrier (connector layer or cover film, par. 75, 9, 34, 40-41; e.g., flexible cover with conduit of Fig. 13).
Regarding claim 3, Bau teaches the seal is additionally configured to inhibit liquid to flow from the inlet portion to the outlet portion (e.g., Al foil and tape of Fig. 13 inhibits flow from inlet channel, thereby reading on “configured to inhibit liquid to flow from the inlet portion to the outlet portion”).
Regarding claim 8, Bau teaches the upstream portion is filled with liquid between the inlet channel and the outlet channel (par. 37; e.g., liquid reagent storage chamber of Fig. 13). 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bau (US 2010/0035349 A1) in view of Johnston (US 8,197,775 B2).
Regarding claims 4-7, Bau teaches the microfluidic device of claim 1, but fails to specifically teach a surface of the bridge facing the barrier has a wetting contact angle of 90° or less with water, the surface of the bridge facing the barrier has a wetting contact angle of 20° or more with water, the surface of the bridge facing the barrier is provided with a chemically hydrophilic layer or treatment, and the surface of the bridge facing the barrier comprises a physical texture for increasing the surface area of the surface.
Johnston teaches microfluidic device (e.g., detection article comprising microchannels, abstract) for providing efficient and rapid handling of fluid samples (col. 2, ln. 53-54). Johnston teaches the microfluidic device comprising at least one fluid control film layer (abstract, col.6, ln. 45-46). Johnston teaches modifying the surface of the film, such as by surface treatment, to ensure the surface is rendered hydrophilic so as to exhibit a contact angle of 90° or less, thereby enhancing the wetting and liquid transport properties of the fluid control film (col. 12, ln. 20-37). Johnston teaches the fluid control film is microstructured for the easy introduction of fluid sample into the structure through capillary action, without the need for additional processes such as sample input by syringe or pipetting which makes the device faster and easier to use, cheaper to manufacture, and generally more versatile (col. 4, ln. 3-10).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to modify the surface of the bridge facing the barrier in the microfluidic device of Bau to have a wetting contact angle of 90° or less with water and to be provided with a chemically hydrophilic layer or treatment as in Johnston in order to enhance the wetting and liquid transport properties (Johnston, col. 12, ln. 20-37). It would have further been obvious to modify the surface of the bridge facing the barrier in the microfluidic device of Bau to have a physical texture for increasing the surface area of the surface as in Johnston for the easy introduction of fluid sample into the structure through capillary action, without the need for additional processes such as sample input by syringe or pipetting which makes the device faster and easier to use, cheaper to manufacture, and generally more versatile (Johnston, col. 4, ln. 3-10). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to microfluidic devices and microfluidic channels used for analyzing liquid samples.
Although Bau in view of Johnston fails to specifically teach the surface of the bridge facing the barrier has a wetting contact angle of 20° or more with water, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited in instant claim 5 are for any particular purpose or solve any stated problem, and the prior art teaches that the surface may comprise various materials and/or be treated to exhibit desired properties which would alter the contact angle, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the contact angles of the surface with water disclosed by the prior art by normal optimization procedures known in the microfluidic device art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY L NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1677                                                                                                                                                                                                        

/MELANIE BROWN/Primary Examiner, Art Unit 1677